Citation Nr: 1445463	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of stress fracture, right tibia.  

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters have been previously remanded by the Board in February 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are significant differences between the two VA examinations of record as to the residuals of the Veteran's stress fracture of the right tibia.  The April 2010 examination found that the Veteran's bone had healed in a thickened pattern, resulting in an impression of status post tibiofibular midshaft fracture with residual pain, and chronic strain to the right tibia fibular area.  By contrast, the March 2014 examination found that the Veteran's fracture was well healed, and that it is less likely than not that the Veteran's current right lower leg condition is related to the service-connected fracture.  The examiner did not state what the Veteran's symptoms might be attributed to, although the Board notes that the record reflects that the Veteran has radicular pain in the right leg due to his non-service connected back disability.  Additionally, the March 2014 examiner did not discuss the April 2010 examiner's findings that the bone had healed in a thickened pattern, or that the Veteran suffered from chronic strain to the right tibia fibular area.  Another examination should be obtained upon remand that considers these findings and attempts to distinguish symptoms that are due to the non-service connected back disability and symptoms that are due to the residuals of the service-connected tibia fracture.  See Mittleider v. West, 11 Vet. App. 181 (1998).   

As to the issue of hypertension, the Veteran's representative submitted a September 2014 brief in which he referenced a November 2, 1979 post-service record showing a blood pressure reading of 140/80.  This record is not associated with the claims file; the earliest post-service treatment records are dated in June 1989.  Upon remand, the AOJ should request that the Veteran submit or identify with sufficient specificity to allow the AOJ to request any medical treatment records prior to June 1989, particularly the November 2, 1979 record showing a blood pressure reading of 140/80.  

As noted by the Veteran's representative, the March 2014 VA examination does not consider an in-service August 10, 1976 treatment record showing a blood pressure reading of 140/86.  As this examination was not based upon an accurate factual premise, it has limited probative value.  Reonal v Brown 5 Vet. 458, 461 (1993).  Moreover, the rationale is inadequate.  The examiner characterized the blood pressure readings from the Veteran's service treatment records as normotensive, and opined that there are no entries of hypertension while in military service or manifested within one year following separation, or is otherwise causally or etiologically related to active duty.  The examiner has not explained why these blood pressure readings indicate that the Veteran's current hypertension is not etiologically related to his service.  Therefore, this opinion lacks a reasoned medical explanation connecting the conclusion with supporting data, and must be supplemented upon remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals of a stress fracture of the right tibia.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  All ranges of motion of the right leg, both initial and after repetitive motion, must be stated in degrees and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  Descriptions of impairment characterized as mild, moderate, and severe would be helpful.  In addition, the examiner must measure the accurate size of any related scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the scar. 

The examiner is specifically asked to discuss the April 2010 examiner's findings that the bone healed in a thickened pattern, and that the Veteran suffered from chronic strain to the right tibia fibular area.  The examiner is also asked to distinguish symptoms that are the result of the residuals of the service-connected stress fracture of the right tibia, and symptoms that are the result of radiculopathy from the Veteran's non-service connected back disability.  If the examiner notes symptoms that are not related to the service-connected disability at issue, then the examiner must discuss the etiology of said symptoms.  If the examiner is unable to distinguish which symptoms are the result of which disability, he or she must so state, and explain why.  

2.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical treatment for hypertensison prior to June 1989, particularly for the November 2, 1979 post-service record referenced in the September 2014 brief.  If the Veteran identifies treatment records that have not been produced, obtain the appropriate authorization and contact any medical treatment provider identified by the Veteran and request records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  If the Veteran has identified a private treatment provider, the AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

3.  Thereafter, forward the claims file to the examiner who provided the March 2014 opinion on hypertension, or another appropriate medical examiner, to obtain a supplemental opinion.  Following a review of the claims file and all electronic records, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension began during active duty, manifested within one year following separation from active duty, or is otherwise causally or etiologically related to active duty.  THE EXAMINER'S ATTENTION IS SPECIFICALLY CALLED TO A BLOOD PRESSURE READING OF 140/86 RECORDED ON AUGUST 10, 1976, WHICH WAS NOT CONSIDERED IN THE PREVIOUS MEDICAL OPINION.  

A complete rationale must be provided for any opinion or conclusion expressed.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  The examiner may not simply cite to the in-service blood pressure readings and conclude that the Veteran's current hypertension is not related to his service without explaining why those readings have caused the examiner to arrive at his or her conclusion.  

If the examiner feels that it would be helpful to schedule the Veteran for a new physical examination, then a new examination should be scheduled.  

4.  After completing all of the above development, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


